DETAILED ACTION
1.	This action is responsive to the communication filed on December 19, 2019.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “system for intelligent authentication of a user when the user requests to access an account using a mobile device, the system comprising: a mobile device application (MDA) installed on a mobile device and configured to: receive mobile device user information from a mobile device user requesting access to an account.”  There is lack/insufficient antecedent basis for these bolded limitation in the claim.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claim 8 recites “wherein: mobile device user application usage information comprises a frequency of use of one or more of the third-party applications by the mobile device user; user application usage information comprises a frequency of use of one or more of the third-party applications by the user associated with the account ID; and determining if the profile match confidence is above the threshold comprises determining if the frequency of use of the one or more third-party applications by the mobile device user is above a frequency of use of the one or more of the third-party applications by the 
Claims 2-7 are dependent claims of claim 1, thus they are rejected with the same rationale applied against claim 1 above.
Claim 9 recites “system for generating a mobile device user profile when a user requests to access an account using a mobile device, the system comprising: a mobile device application (MDA) installed on a mobile device and configured to: receive mobile device user information from a mobile device user requesting access to an account.”  There is lack/insufficient antecedent basis for these bolded limitations above in the claim.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 10-12 are dependent claims of claim 9, thus they are rejected with the same rationale applied against claim 9 above.
Claim 13 recites “system for intelligent authentication of a user when the user requests to access an account using a mobile device, the system comprising: a server comprising: a memory storing account information including an account identification (ID), user information, a mobile device identification (ID), and an International Mobile Subscriber Identity (IMSI) associated with the account ID; an authentication module implemented by one or more hardware processors and configured to: receive mobile device user information, a mobile device identification (ID) and IMSI from a mobile device application (MDA) installed in a mobile device communicatively coupled to the server; compare the mobile device user information, the mobile device ID and the IMSI with the user information, the mobile device ID and the IMSI associated with the account ID; wherein if the mobile device user information, the mobile device ID and the IMSI received from the MDA match the user information, the mobile device ID and the IMSI associated with the account ID: authenticate the mobile device to allow access to the account; communicate with a social intelligence module implemented by the one or more hardware processors and configured to: send a service call to one or more in-house applications stored on the mobile device; collect user application information from the one or more in-house applications; and generate a user profile based on the one or more in-a user profile for a user associated with the account ID; if the profile match confidence is above a profile match confidence threshold, authenticate the mobile device to allow access to the account using the mobile device ID and the IMSI received from the MDA; if the profile match confidence is below the profile match confidence threshold, deny access to the account or send an instruction to the MDA to prompt the mobile device user to provide additional verification.”  There is lack/insufficient antecedent basis for these bolded limitations above in the claim.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 14-20 are dependent claims of claim 13, thus they are rejected with the same rationale applied against claim 13 above.
Allowable Subject Matter
5.	Claims 1-20 would only be allowable if applicant amends to overcome the 35 USC 112 rejection without removing or alternating any part of the original limitations of independent claim 1, 9, and claim 13 that broadening the scope of the invention or introducing the new matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) filed on December 19, 2019 and May 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b.	Chirehdast; Mehran (US 8660943 B1) discloses Methods and systems for financial transactions (see Title).
c.	Gupta; Diwakar et al. (US 9082116 B1) discloses Location aware requests (see Title).
d.	Blight; David C. et al. (US 7561691 B2) discloses System and method for providing secured access to mobile devices (see Title).
e.	Larsson; Thomas (US 9119140 B2) discloses Method and identification module for network selection (see Title).
f.	Allison; Rick L. et al. (US 6819932 B2) discloses Methods and systems for preventing delivery of unwanted short message service (SMS) messages (see Title).
g.	Crawford; Jordan Kirk (US 20110302182 A1) discloses COLLECTING AND ANALYZING USER ACTIVITIES ON MOBILE COMPUTING DEVICES (see Title).
h.	ASHRAFI; SOLYMAN (US 20120233103 A1) discloses SYSTEM FOR APPLICATION PERSONALIZATION FOR A MOBILE DEVICE (see Title).
i.	Maitland; Jill (US 8655381 B2) discloses Method and apparatus for merchant search and offer presentation (see Title).
j.	Lee; Jonathan et al. (US 8725180 B2) discloses Discovering an event using a personal preference list and presenting matching events to a user on a display (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
December 30, 2021